DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities:  
“a first support part that is provided” in claim 1, line 5 should be amended to recite --for each of the pair of ear straps, a first support part that is provided-- in order to most clearly indicate that there is a first support part for each ear strap
“wherein the main body part” in claim 1, line 7 should be amended to recite --wherein, for each of the pair of ear straps, the main body part-- in order to most clearly indicate that there is an upper end fixing point for each ear strap
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 1, the claim positively recites a mouth of a wearer in line 2 and ears of the wearer in line 4. Language such as “configured” or “adapted” is suggested to avoid claiming a human organism.
Regarding claims 2-20, the claims are rejected under 35 U.S.C. 101 by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn WO 2019/231033 A1.
Regarding claim 1, Ahn discloses a mask 100 (fig. 2) comprising: a main body part 110 that covers a mouth of a wearer (fig. 2 and p. 3, mask body 110, which is capable of being worn over the mouth), a pair of ear straps 120/120 provided on left and right sides of the main body part 110 and hooked over ears of the wearer (fig. 2 and p. 3, hanging straps 120 on each side of the mask, which are capable of being hooked over the ears); and a first support part that is provided in the main body part 110 and that supports one location of an intermediate part of each of the ear straps 120/120 (please see annotated fig. A below, and p. 3, string supports 130), wherein the main body part 110 has an upper end fixing point which is a part where an upper end part of each of the ear straps 120/120 is fixed, and a lower end fixing point which is a part where a lower end part of each of the ear straps 120/120 is fixed (annotated fig. A, and p. 4, fixing parts 140); and the first support part is located in a top region which is a region between the upper end fixing point and an upper end of the main body part 110 (annotated fig. A, the first support part being between the uppermost edge and the upper end fixing point), or is located in a bottom region which is a region between the lower end fixing point and a lower end of the main body part with respect to the vertical direction. 

    PNG
    media_image1.png
    498
    679
    media_image1.png
    Greyscale

Regarding claim 2, Ahn discloses the first support part being located in a vicinity of a side end of the main body part 110 (annotated fig. A, the first support parts being on the left and right side ends of the mask body 110).
Regarding claim 3, Ahn discloses the first support part supporting the one location of each of the ear straps 120/120 on an outer surface side of the main body part 110 (fig. 4, the first support part can be seen on the outer surface of the mask body 110 to support the intermediate location of the respective ear strap 120 therein).
Regarding claim 4, Ahn discloses the first support part being located in the top region (annotated fig. A, located in the top half of the mask body 110).
Regarding claim 5, Ahn discloses the first support part being located inside the upper end fixing point with respect to a horizontal direction of the main body part 110 (annotated fig. A, the first support parts are located more inwardly toward the widthwise/horizontal center of the mask body 110 compared to the upper end fixing points).
Regarding claim 6, Ahn discloses an angle formed by a straight line passing through the upper end part and the one location of each of the ear straps 120/120 and a straight line passing through the upper end part and extending in the vertical direction is represented by α, 15° ≤ α ≤ 45° (annotated fig. A shows two dashed straight lines that both pass through the location of the ear straps 120/120 fixed at the first support part and extend in the vertical direction, the angle formed by the two lines being about 45 degrees).
Regarding claim 7, Ahn discloses the first support part being provided in the same location as the upper end fixing point with respect to a horizontal direction of the main body part 110 (annotated fig. A, the outermost edge of the tube of string support 130 aligning widthwise/horizontally with the innermost edge of the upper end fixing point).
Claim(s) 1, 15-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee KR 20200000195 A.
Regarding claim 1, Lee discloses a mask (fig. 4) comprising: a main body part 1/2/3 that covers a mouth of a wearer ([0015], main body of mask formed by filters 1/2/3, which is capable of covering a mouth of a wearer); a pair of ear straps 5/5 provided on left and right sides of the main body part 1/2/3 and hooked over ears of the wearer (fig. 4 and [0024], ear straps 5); and a first support part that is provided in the main body part 1/2/3 and that supports one location of an intermediate part of each of the ear straps 5/5 (please see annotated fig. C below; [0028], strap fixtures 10/10 being the first support parts), wherein the main body part 1/2/3 has an upper end fixing point which is a part where an upper end part of each of the ear straps 5/5 is fixed, and a lower end fixing point which is a part where a lower end part of each of the ear straps 5/5 is fixed (annotated fig. C); and the first support part being located in a top region which is a region between the upper end fixing point and an upper end of the main body part 1/2/3 with respect to a vertical direction of the main body part 1/2/3, or is located in a bottom region which is a region between the lower end fixing point and a lower end of the main body part 1/2/3 with respect to the vertical direction (annotated fig. C, the first support parts 10/10 are between the lower end fixing points and the bottommost edge of the mask in a bottom half of the mask).

    PNG
    media_image2.png
    439
    649
    media_image2.png
    Greyscale

Regarding claim 15, Lee discloses the first support part being located in the bottom region (annotated fig. C, as described above in claim 1).
Regarding claim 16, Lee discloses the first support part being located inside the lower end fixing point with respect to a horizontal direction of the main body part 1/2/3 (annotated fig. C, the first support parts are located more inwardly toward the widthwise/horizontal center of the mask body 110 compared to the lower end fixing points).
Regarding claim 17, Lee discloses the first support part being provided in the same location as the lower end fixing point with respect to a horizontal direction of the main body part 1/2/3 (annotated fig. C, the fixing parts 10/10 extending outward towards the left and right edges of the mask such that it overlaps the widthwise/horizontal location of the lower end fixing points).
Regarding claim 19, Lee discloses the ear straps 5/5 exhibiting elasticity ([0032], elastic straps 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn WO 2019/231033 A1 in view of Yi KR 20200000720 U.
Regarding claim 8, Ahn discloses the claimed invention as discussed above.
Ahn is silent on a plurality of the first support parts for each of the ear straps, wherein the plurality of the first support parts are provided in different locations with respect to a horizontal direction of the main body part.
However, Yi teaches a mask 10/20/30 (figs. 1 and 2) comprising a plurality of support parts 50 for each of the ear straps 60, wherein the plurality of support parts 50 are provided in different locations with respect to a horizontal direction of the main body part 10/20/30 (figs. 1 and 2 and [0024], two successive fasteners 50 are positioned at each point where the ends of the straps 60 attach to the mask body 10/20/30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first support part of Ahn to comprise a plurality of the first support parts for each of the ear straps, wherein the plurality of the first support parts are provided in different locations with respect to a horizontal direction of the main body part, as taught by Yi, to allow adjustment between the plurality of fasteners, increasing customization and comfort ([0005], mask tightness adjustment fastener). 
Claim(s) 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn WO 2019/231033 A1 in view of Lee KR 20200000195 A.
Regarding claim 9, Ahn discloses the claimed invention as discussed above.
Ahn is silent on a second support part that is provided in the main body part and that supports another location of the intermediate part of each of the ear straps, wherein the second support part is located in the bottom region.
However, Lee teaches a mask (fig. 4, mask also having adjustable ear straps 5/5) comprising a second support part that is provided in the main body part 1/2/3 and that supports another location of the intermediate part of each of the ear straps 5/5, wherein the second support part is located in the bottom region (please see annotated fig. B below, where the mask has analogous upper and lower end fixing points, along with a second support part along the bottom edge of the mask; [0015], main body of mask formed by filters 1/2/3; [0028], strap fixtures 10 being the second support parts, which are located in the bottom half of the mask).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the mask of Ahn with a second support part that is provided in the main body part and that supports another location of the intermediate part of each of the ear straps, wherein the second support part is located in the bottom region, as taught by Lee, to provide another point of adjustment in the bottom half of the mask, increasing customizability and comfort.

    PNG
    media_image3.png
    456
    634
    media_image3.png
    Greyscale

Regarding claim 10, Ahn in view of Lee discloses the claimed invention as discussed above.
Lee further teaches the second support part being located in a vicinity of a side end of the main body part 1/2/3 (annotated fig. B, the second support parts being located along the left and right side ends of the main body part 1/2/3).
Regarding claim 11, Ahn in view of Lee discloses the claimed invention as discussed above.
Lee further teaches the second support part supporting the another location of each of the ear straps 5/5 on an outer surface side of the main body part 1/2/3 (annotated fig. B, the support parts 10/10 being shown on an outer surface of the mask body to support a lower intermediate part of the ear straps 5/5).
Regarding claim 12, Ahn in view of Lee discloses the claimed invention as discussed above.
Lee further teaches the second support part being located inside the lower end fixing point with respect to a horizontal direction of the main body part 1/2/3 (annotated fig. B, the innermost edges of each fixing part 10/10 being further inward toward the widthwise/horizontal center of the mask compared to the lower end fixing points).
Regarding claim 13, Ahn in view of Lee discloses the claimed invention as discussed above.
Lee further teaches the second support part being provided in the same location as the lower end fixing point with respect to a horizontal direction of the main body part 1/2/3 (annotated fig. B, the fixing parts 10/10 extending outward towards the left and right edges of the mask such that it overlaps the widthwise/horizontal location of the lower end fixing points).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn WO 2019/231033 A1 in view of Lee KR 20200000195 A further in view of Yi KR 20200000720 U.
Regarding claim 14, Ahn in view of Lee discloses the claimed invention as discussed above.
Ahn in view of Lee is silent on a plurality of the second support parts for each of the ear straps, wherein the plurality of the second support parts are provided in different locations with respect to a horizontal direction of the main body part.
However, Yi teaches a mask 10/20/30 (figs. 1 and 2) comprising a plurality of support parts 50 for each of the ear straps 60, wherein the plurality of support parts 50 are provided in different locations with respect to a horizontal direction of the main body part 10/20/30 (figs. 1 and 2 and [0024], two successive fasteners 50 are positioned at each point where the ends of the straps 60 attach to the mask body 10/20/30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the second support part of Ahn in view of Lee to comprise a plurality of the second support parts for each of the ear straps, wherein the plurality of the second support parts are provided in different locations with respect to a horizontal direction of the main body part, as taught by Yi, to allow adjustment between the plurality of fasteners, increasing customization and comfort ([0005], mask tightness adjustment fastener). 
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee KR 20200000195 A in view of Yi KR 20200000720 U.
Regarding claim 18, Lee discloses the claimed invention as discussed above.
Lee is silent on a plurality of the first support parts for each of the ear straps, wherein the plurality of the first support parts are provided in different locations with respect to a horizontal direction of the main body part.
However, Yi teaches a mask 10/20/30 (figs. 1 and 2) comprising a plurality of support parts 50 for each of the ear straps 60, wherein the plurality of support parts 50 are provided in different locations with respect to a horizontal direction of the main body part 10/20/30 (figs. 1 and 2 and [0024], two successive fasteners 50 are positioned at each point where the ends of the straps 60 attach to the mask body 10/20/30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first support part of Lee to comprise a plurality of the first support parts for each of the ear straps, wherein the plurality of the first support parts are provided in different locations with respect to a horizontal direction of the main body part, as taught by Yi, to allow adjustment between the plurality of fasteners, increasing customization and comfort ([0005], mask tightness adjustment fastener). 
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn WO 2019/231033 A1 in view of Lutz et al. US 3,884,227.
Regarding claim 20, Ahn discloses the claimed invention as discussed above.
Ahn is silent on the main body part having a moisture-retaining material holding part that holds a moisture-retaining material.
However, Lutz teaches a mask 10 (fig. 1) comprising a main body part 12-18 having a moisture-retaining material holding part 22 that holds a moisture-retaining material 18 (figs. 1 and 4 and col. 1, lines 62-65, binding 22 holds plies 12-18 together; col. 4, lines 3-5, ply 18 becomes soaked with moisture).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the main body part of Ahn with a moisture-retaining material holding part that holds a moisture-retaining material, as taught by Lutz, so that part of the mask body can absorb some of the moisture from the user’s breath and prevent fogging of glasses, a common problem for mask wearers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fernandes US 2003/0154984 A1
Griesbach, III US 2004/0016037 A1
Giles US 2015/0335080 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/            Primary Examiner, Art Unit 3786